                                          153-325307-21                                           FILED
                                                                                       TARRANT COUNTY
   Case 4:21-cv-00697-Y Document 1-8 Filed 05/28/21                     Page 1 of 4 PageID  23 12:42 PM
                                                                                         5/27/2021
                                                                                        THOMAS A. WILDER
                                     CAUSE NO. 153-325307-21                              DISTRICT CLERK


 Shamika Whitfield;                                  §                IN THE DISTRICT COURT
       Plaintiff,                                    §
                                                     §
                                                     §
            V.                                       §                153rd JUDICIAL DISTRICT
                                                     §
                                                     §
 City of Fort Worth                                  §
        Defendant.                                   §             TARRANT COUNTY, TEXAS
                                                     §




            DEFENDANT CITY OF FORT WORTH’S ORIGINAL ANSWER



       COMES NOW Defendant City of Fort Worth, Defendant herein, and files its Original

Answer to Plaintiff’s Original Petition and respectfully shows this Honorable Court as follows:

                                       I. GENERAL DENIAL

       1.        Defendant City of Fort Worth generally denies each and every, all and singular,

allegations contained in Plaintiff’s Original Petition and demands strict proof thereof by a

preponderance of the credible evidence.

                                  II. AFFIRMATIVE DEFENSES

       2.        Plaintiff’s claims are barred by the statue of limitations.

       3.        Plaintiff’s Original Petition has failed to state a claim upon which relief may be

granted.

       4.        Defendant City of Fort Worth violated no duty owed to Plaintiff.

       5.        Without waiving any of the foregoing, to the extent that Plaintiff seeks exemplary

damages under common law from the City, such damages are not allowed for under common law, a

municipality is immune from exemplary damages.
    Case 4:21-cv-00697-Y Document 1-8 Filed 05/28/21                     Page 2 of 4 PageID 24


        6.       Without waiving any of the foregoing, the City, a Texas home-rule municipality and

a governmental unit, specifically pleads, and states its intention to rely on the doctrine of

governmental immunity in this matter and would show that the causes of action alleged against the

City herein are barred, in whole or in part, by the doctrine of governmental immunity.

        7.       The City is immune from liability and from attorney’s fees under common law.

        8.       The City affirmatively pleads that it cannot be held vicariously liable as a matter of

law for any negligent and/or grossly negligent acts of its police officers and/or employees.

        9.       Without waiving any of the foregoing, the City, a Texas home-rule municipality and

a governmental unit, specifically pleads, and incorporates herein by reference, the provisions of TEX.

CONST. art. 11, § 13, and the provisions of the Texas Tort Claims Act. § 101.001, et seq. TEX. CIV.

PRAC. & REM. CODE. The City specifically states its intention to rely on such provision of the

Constitution and to further rely on each and every provision of the Texas Tort Claims Act in this

matter, including, but not limited to, each and every defense, notice requirement, time limit, maximum

liability limit, exclusion from liability, and prerequisite to suit provided in such Act.

        10.      The City affirmatively pleads that it cannot be held liable under the theory of

respondeat superior for any of Plaintiff’s claims.

        11.      Without waiving any of the foregoing, the City incorporates by reference and states

its intention to rely on all provisions of Chapter 33, Texas Civil Practice and Remedies Code, in this

matter and would specifically show that, in the unlikely event any party is awarded damages against

this City in this cause, any such award must be reduced in accordance with the provisions of such

Chapter.




Defendant City of Fort Worth’s Original Answer to
Plaintiff’s Original Petition                                                                  Page 2 of 4
    Case 4:21-cv-00697-Y Document 1-8 Filed 05/28/21                      Page 3 of 4 PageID 25


        WHEREFORE, PREMISES CONSIDERED, Defendant City of Fort Worth prays that this

proceeding be dismissed, that Plaintiffs takes nothing by this suit, and that Defendant City of Fort

Worth be granted such other and further relief, both general and special, at law or in equity, to

which it may show itself justly entitled.


                                                    Respectfully submitted,


                                                    /s/ Lynn M. Winter
                                                    Lynn M. Winter
                                                    Assistant City Attorney
                                                    State Bar No. 24078135
                                                    lynn.winter@fortworthtexas.gov

                                                    Trey Qualls
                                                    Assistant City Attorney
                                                    State Bar No. 24099918
                                                    trey.qualls@fortworthtexas.gov

                                                    CITY OF FORT WORTH
                                                    Office of the City Attorney
                                                    200 Texas Street
                                                    Fort Worth, Texas 76102
                                                    P: 817.392.7600
                                                    F: 817.392.8359

                                                    Attorneys for Defendants




Defendant City of Fort Worth’s Original Answer to
Plaintiff’s Original Petition                                                             Page 3 of 4
    Case 4:21-cv-00697-Y Document 1-8 Filed 05/28/21                  Page 4 of 4 PageID 26



                                    CERTIFICATE OF SERVICE

        This is to certify that on this 27th day of May, 2021, a true and correct copy of the

foregoing document was delivered in accordance with the Texas Rules of Civil Procedure to:


Emmanuel Albarado
The Albarado Law Firm
4216 N. IH 35
DENTON, TX 76207
Tel. (940) 218-6644
Fax. (940) 220-4027
Attorney for Plaintiffs

                                                    s/ Lynn M. Winter
                                                    Lynn M. Winter




Defendant City of Fort Worth’s Original Answer to
Plaintiff’s Original Petition                                                              Page 4 of 4
